                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA



 IN THE MATTER OF THE SEARCH OF
 THE CELLULAR TELEPHONE WITH
                                                       Case No. 1: 19-mj-   i1
 ASSIGNED CALL NUMBER 423-314-8442
                                                       Filed Under Seal
 (TTl)




                                AFFIDAVIT IN SUPPORT OF
                         AN APPLICATION FOR A SEARCH WARRANT


          This Affiant, Adam Baldwin, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), being duly sworn, states the following:


                         INTRODUCTION AND AGENT BACKGROUND

1.        I, Adam Baldwin, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

      and Explosives (ATF), and have been so employed since August 2014. In addition to my

      employment with A TF, I have over three years of law enforcement experience with the

      Pentagon Force Protection Agency (PFPA). During my tenure with PFPA, I served two years

      as a police officer in multiple capacities, to include patrol, surveillance detection, and as a

      law enforcement liaison to the Director of PFP A. I additionally served approximately one

      year as a special agent with PFPA, conducting complex criminal and protective intelligence

      investigations, as well as conducting domestic and international protective missions. I am a

     graduate of the Federal Law Enforcement Training Center (FLETC) Uniformed Police

     Training Program (UPTP), Criminal Investigator Training Program (CITP), and the ATF

     Special Agent Basic Training (SABT) Program. I have received specialized training with



                                                                                           Page 1 of12
     Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 1 of 15 PageID #: 5
      respect to narcotics and firearms violations and have been involved in numerous

       investigations involving violent crimes and the seizure of firearms and controlled substances.

      I also have a Bachelor of Science in Criminal Justice from East Tennessee State University,

      and a Master of Science in Criminal Justice from The University of Tennessee at

      Chattanooga.

2.        This affidavit is submitted in support of an application for a search and seizure warrant

      for information associated with certain accounts that are stored at premises owned,

      maintained, controlled, or operated by T-Mobile, a wireless provider headquartered at 4



      Attachment A. This affidavit is made in support of an application for a search warrant under

      18 U.S.C. §§ 2703(a), 2703(b )(1 )(A) and 2703(c)(1 )(A), using the procedures described in

      Rule 41 of the Federal Rules of Criminal Procedure, to require T-Mobile to disclose to the

      government records and other information in its possession pertaining to the subscriber or

      customer associated with the account, including the contents of communications. The

      information contained in this affidavit has been obtained through observations by your

      Affiant, as well as from interviews with fellow law enforcement officers, and an A TF

      Confidential Informant (CI), and Cooperating Defendant. Not every fact known to your

      Affiant regarding the case has been included in the affidavit. Your Affiant has only included

      information and facts needed for the court to make a finding of probable cause.


3.        Based upon your Affiant's training and experience and participation in investigations

      involving controlled substances, your Affiant knows that when controlled substances are

      illegally used, manufactured, and trafficked, other supporting items and materials are usually

     present in addition to the controlled substances themselves. These supporting items


                                                                                        Page 2 of12
     Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 2 of 15 PageID #: 6
       commonly associated with the use of and trafficking of controlled substances include, but are

      not limited to, drug paraphernalia, scales, and packaging materials suitable for particular

      substance(s); records and notes (including computer and electronically stored) of controlled

      substance transactions; money (proceeds of or capital for controlled substance(s)

      transactions); firearn1s kept for protection; stolen property (often traded for controlled

      substances); electronic devices suitable for use in controlled substance transactions,

      recordings of such transactions, or electronic devices suitable for avoiding law enforcement.


4.        It is also common for traffickers of these substances to use electronic communication

      dev1ces-~such as cellulartelephohes, pagers, both 11umehc-and two-way, and-computers so tliaf-- ---

      they can conduct their business at virtually any time without unnecessary delay. Your Affiant

      knows that these devices are usually found on or in very close proximity to these persons and

      that such electronic devices are capable of storing information such as phone numbers and/or

      coded messages which may lead to the identity of codefendants, coconspirators, and/or sources

      of supply. Cellular phones, phone records, device purchase agreements and other related

      documents related to the ownership are normally kept at their businesses, and/or places of

      operation. It is also common for them keep their electronic communication devices and cellular

      telep4ones in close proximity to themselves, on their person, in their vehicles, or at their

      business or place of operation. Cellular telephones, in addition to being communication

      devices, are also storage devices for data. Data electronically stored inside cellular telephones

     include telephone numbers of associates, logs of the date and time that individual calls were

     made, voice and text messages from associates and photographs of the primary user, family

     members and associates, location information, internet browsing history, calendar entries, task

     lists, contact information, and other similar data.     The data inside cellular telephones is


                                                                                          Page 3 of 12
     Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 3 of 15 PageID #: 7
       evidence of such sales activity, demonstrates true ownership and control of the telephones,

      which can be registered to another person, and can be effectively used to corroborate the

      statements of witnesses. With the advent of "smart phones" all of the documents and

      information discussed within this section can be held on a smart phone in electronic format as

      well.

5.        Based on training and expenence m conducting investigations involving controlled

      substances, your Affiant also knows that drug dealers, while utilizing electronic

      communication devices to conduct their business, will often use "slang," or "code words" when



      limited to, money, narcotics, other co-conspirators, and ce1iain locations. Drug dealers use

      these code words in an attempt to conceal their illegal activities from law enforcement in an

      effort to avoid detection. Your Affiant is also aware that specific slang and code words utilized

      by those trafficking in controlled substances may be influenced by various factors such as

      geographical area, cultural influences, and the type of controlled substance being trafficked.

6.        Based on your Affiant's training and experience and the facts as set forth in this affidavit,

      there is probable cause to believe that violations of Title 21 USC§ 841(a)(l) and Title 26 USC

      § 846 have been committed by Jason JOHNSON, AKA "Boss P," (hereinafter JOHNSON)

      and other known and unknown co-conspirators. There is also probable cause to search the

      information described in Attachment A for evidence of these crimes as described in

      Attachment B.

                                          PROBABLE CAUSE


7.       Your Affiant is currently participating in an investigation of an armed drug trafficking

      organization (ADTO) in the Eastern District of Tennessee (EDTN). An investigation


                                                                                         Page 4 of12
     Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 4 of 15 PageID #: 8
       conducted by the ATF has identified several individuals as operating in the EDTN, and as

      being involved in a conspiracy to distribute large quantities of methamphetamine (meth) and

      the illegal possession and use of firearms during narcotics-related activity. One of the co-

      conspirators and sources of supply for meth involved in the investigation, JOHNSON, has

      further been identified as using a cellular device associated with telephone number 423-314-

      8442 (hereafter referred to as TTl) to arrange narcotics transactions. The investigation was

      initiated by the development of information given by an ATF Confidential Informant (CI), as

      well as co-conspirators in the investigation. The information provided the by CI and the co-

      conspirators has.been independentlycorroboratedby other a,gents/officers asaccuri:tt~,J?UGh.

      information has been corroborated through records analysis, surveillance conducted by your

      Affiant and other law enforcement officers, as well as review of historical case information.

      Accordingly, your Affiant submits that information provided is reliable.


8.        On or about January 14, 2019, your Affiant, with the assistance of East Ridge Poli~e

      Department (ERPD) Detectives, conducted a custodial interview of Patrick LAWRENCE,

      AKA "Lowrance," (hereinafter LAWREN CE). LA WREN CE had previously been identified

      in December 2018 by an ATF CI as a large-scale distributor ofmethamphetamine in the

      EDTN. During the interview, LAWRENCE admitted to being a large-scale distributor of

      methamphetamine throughout the EDTN. LAWRENCE also identified one of his sources of

      supply for methamphetamine as Jason JOHNSON, AKA "Boss P," (hereinafter JOHNSON).

      According to LAWRENCE, he was last supplied a resale amount of methamphetamine by

     JOHNSON the previous evening, January 13, 2019. LAWRENCE additionally confirmed

     that JOHNSON will frequently utilize TTl, via voice calls and text messages, to orchestrate

     methamphetamine transactions. LA WRENCE continued that while JOHNSON does text, if


                                                                                        Page 5 of12
     Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 5 of 15 PageID #: 9
              LAWRENCE arranges a drug deal with JOHNSON via text, JOHNSON will sometimes

              respond via voice call as opposed to text message. LAWRENCE also confirmed to your

              Affiant that he arranged the aforementioned drug deal with JOHNSON on January 13, 2019,

              via TTI by both text message and voice calls.


         9.       LAWRENCE additionally provided your Affiant written and verbal consent to view his

              cellular device. A review of the call                                                    for LAWRENCE's

              corroborated LAWRENCE's statements regarding JOHNSON's involvement in the

              distribution of methamphetamine. Specifically, your Affiant viewed several text messages

- - ··-···-•Sentto..TTl.Jrom-LAW:RENCEbetweenJanuary·8, 20l9-andJanuary·B;2019,which,··•···· ·······- ··-···

              according to LAWRENCE, were in reference to methamphetamine purchases from

              JOHNSON. The messages are as follows:




                                                      rm ll)'!ng my Damrnlest not to let
                                              . ,   ~ but u not saying shit !ells me othernl$e .....
                                            11 5
                                                                      Sun,J:m 13




                                                                                                                   Page 6 of12
          Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 6 of 15 PageID #: 10
           10.        Your Affiant knows, based on training and experience, as well as information obtained

                 throughout the course of the investigation, to include statements by LAWRENCE, that

                 LAWRENCE's reference to needing a "half' in a text message to TTI on January 8, 2019,

                 was in reference to a half-ounce of methamphetamine.


           11.        In addition to the review of the text message logs, your Affiant also reviewed

.~~~~~· _:-,~W!-~~C~'s inco111~~olltg~!ng call log with TTl. The following}san_excerpt from_

                 the call log:




                                                 Jan 13 (Sun) 10:08 PM



                                                               10:07PM



                                                Jan 13 (Sun) 9:56 PM
                                                00.0043
                                                Tcnn'ti'sser

                                                Jan 13 (Sun) 9:47 PM



                                               Jan 13 (Sun) 9:18 PM
                                                      45


                                                               9:16PM




          12.        During the review of the call log, your Affiant viewed numerous incoming and outgoing

                 calls exchanged between LAWRENCE and TTl on January 13, 2019. When asked about the

                 call logs, LAWRENCE confirmed to your Affiant that the calls were in reference to

                orchestrating the aforementioned drug deal with JOHNSON on January 13, 2019.



                                                                                                  Page 7 of12
            Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 7 of 15 PageID #: 11
               13.        In addition to the aforementioned investigative techniques, JOHNSON, a convicted

                     felon, is known by other law enforcement agencies operating in the EDTN to be a large-scale

                     distributor of methamphetamine and frequently be in possession of firearms. Specifically,

                     JOHNSON is currently under indictment for violations of State of Tennessee narcotics and

                     firearms laws stemming from a State search warrant at a residence associated with

                     JOHNSON in McMinn County, TN. During the execution of the warrant, law enforcement

                     recovered a large quantity of methamphetamine consist with resale, as well as multiple

                     firearms from the property.

_____________ 14. ____   y ouI Affiant, with the _assistance of other law enforcement officersJhave attenwt~cign    _________

                     numerous occasions to conduct surveillance on members of the ADTO. The surveillance

                     operations were conducted in an attempt to establish patterns of activity for members of the

                     organization, as well as identify additional co-conspirators of the ADTO involved in the

                     distribution of meth and illegal possession and use of firearms. During the surveillance

                     operations, on multiple occasions, at least one member of the organization was witnessed by

                  your Affiant frequently switching vehicles after meeting with unknown individuals, as well

                  as driving at high rates of speed during heavy traffic. Furthermore, information obtained

                  from surveillance also indicated that members of the ADTO frequently reside at various

                  hotels in the Chattanooga, TN area in rooms that are not listed under their names. Based on

                  such information, your Affiant submits that traditional surveillance techniques, to include

                  mobile and fixed surveillance, as well as a vehicle OPS tracking device, would prove

                  unsuccessful in identifying members' patterns of activity regarding narcotics distribution, as

                  well as additional co-conspirators.




                                                                                                      Page 8 of12
                Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 8 of 15 PageID #: 12
15.        Your Affiant is aware that most individuals today carry their cellular telephones when

       traveling. Allowing law enforcement officers to track the movements of the Target Cell

      phone will aid agents in gathering information regarding the federal crime(s) listed above.

      Furthermore, your Affiant submits that probable cause exists to allow tracking of the Target

      Cell phone for at least the next thirty days, as the above information indicates that

      JOHNSON is involved in the ongoing distribution of meth over TTL

16.        In your Affiant's training and experience, your Affiant has learned that T-Mobile is a

      company that provides cellular telephone access to the general public. Your Affiant also



      to collect and generate at least two kinds of information about the locations of the cellular

      telephones to which they provide service: (1) E-911 Phase II data, also known as GPS data or

      latitude-longitude data, and (2) cell-site data, also known as "tower/face information" or cell

      tower/sector records. E-911 Phase II data provides relatively precise location information

      about the cellular telephone itself, either via GPS tracking technology built into the phone or

      by triangulating on the device's signal using data from several of the provider's cell towers.

      Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic

      areas) that received a radio signal from the cellular telephone and, in some cases, the "sector"

      (i.e., faces of the towers) to which the telephone connected. These towers are often a half-

      mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

      Furthermore, the tower closest to a wireless device does not necessarily serve every call

      made to or from that device. Accordingly, cell-site data is typically less precise that E-911

      Phase II data.




                                                                                         Page 9 of12
 Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 9 of 15 PageID #: 13
                               17.            In your Affiant's training and experience, your Affiant has learned that T-Mobile can

                                      collect E-911 Phase II data about the location of the Target Cell Phone, including by

                                      initiating a signal to determine the location of the Target Cell Phone on T-Mobile network or

                                      with such other reference points as may be reasonably available.

                              18.             In your Affiant's training and experience, your Affiant has learned that T-Mobile can

                                      collect cell-site data about the Target Cell Phone.

                                                                             AUTHORIZATION REQUEST

                              19.            Based on the foregoing, your Affiant requests that the Court issue the proposed search

                                     warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C.          270~(c).
---·-···•········--········--······•··········••······················--··


                             20.             Your Affiant further requests, pursuant to 18 U.S.C. §§ 2705 and 3103a(b), that the Court

                                     enter a non-disclosure order, delaying notice to JOHNSON or the subscriber of TT-1 for a

                                     period of 90 days. There is reasonable cause to believe that providing immediate notification

                                     of the waiTant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing

                                     immediate notice to the subscriber or user of the Target Cell Phone would seriously

                                    jeopardize the ongoing investigation, as such a disclosure would give that person an

                                     opportunity to destroy evidence, change patterns of behavior, notify confederates, and flee

                                    from prosecution. As further specified in Attachment B, which is incorporated into the

                                    warrant, the proposed search warrant does not authorize the seizure of any tangible property.

                                    Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

                                    communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

                                    there is reasonable necessity for the seizure for the reasons set forth above.

                            21.             Your Affiant further requests that the Court direct T-Mobile to disclose to the

                                    government any infonnation described in Attachment B that is within the possession,



                                                                                                                         Page 10 of 12
                              Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 10 of 15 PageID #: 14
                               custody, or control ofT-Mobile. Affiant also requests that the Court direct T-MOBILE to

                               furnish the government all information, facilities, and technical assistance necessary to

                              accomplish the collection of the information described in Attachment B unobtrnsively and

                              with a minimum of interference with T-MOBILE's services, including by initiating a signal

                              to determine the location of the Target Cell Phone on T-MOBILE's network or with such

                              other reference points as may be reasonably available, and at such intervals and times

                              directed by the government. The government shall reasonably compensate T-MOBILE for

                              reasonable expenses incurred in furnishing such facilities or assistance.

                       22.          Your Affiant further requests that the Court authorize execution of the warrant at
- - - - · - - - · · · · · ··········-·•········•··············•·········                                                          ,
                                                                                                                      .•...........• ...........................



                              time of day or night, owing to the potential need to locate the Target Cell Phone outside of

                              daytime hours.

                       23.          Your Affiant further requests that the Court order that all papers in support of this

                              application, including the affidavit and search warrant, be sealed until further order of the

                              Court. These documents discuss an ongoing criminal investigation that is neither public nor

                             known to all of the targets of the investigation. Accordingly, there is good cause to seal these

                             documents because their premature disclosure may seriously jeopardize that investigation.



                                          [ATTESTATION AND SIGNATURE ON THE FOLLOWING PAGE]




                                                                                                                  Page 11 of 12
                        Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 11 of 15 PageID #: 15
                                               Respectfully s2ted,


                                                   ~~
                                               AdamBal~
                                               Special Agent, A TF



  Subscribed and sworn to before me on this   21 day of January, 2019




  S s n-  ee
  UNITED STATES MAGISTRATE JUDGE




                                                                        Page 12 of 12
Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 12 of 15 PageID #: 16
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                at CHATTANOOGA


IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE WITH
                                                 Case No. 1: 19-rnj-   .:J.
ASSIGNED CALL NUMBER 423-314-8442
(TTl)                                            Filed Under Seal




                                     ATTACHMENT A


                                  Property to Be Searched


  1. The cellular telephone with assigned call number 423-314-8442, whose wireless service

     provider is T-MOBILE.


  2. Information about the location of the Target Cell Phone that is within the possession,

     custody, or control ofT-MOBILE.




Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 13 of 15 PageID #: 17
                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TENNESSEE
                                             at CHATTANOOGA


             IN THE MATTER OF THE SEARCH OF
                                                              Case No. 1:19-mj-':f-
             THE CELLULAR TELEPHONE WITH
             ASSIGNED CALL NUMBER 423-314-8442
                                                              Filed Under Seal
             (TTl)




                                                      ATTACHMENT B

                                                Particular Things to be Seized

- - - - ----··L------AH·informationaboutthefocation·oftheTargetCell ·Phone··describedin··

                  Attachment A for a period of thirty days, during all times of day and night. "Infonnation

                  about the location of the Target Cell Phone" includes all available E-911 Phase II data,

                  GPS data, latitude-longitude data, and other precise location information, as well as all

                  data about which "cell towers" (i.e., antenna towers covering specific geographic areas)

                  and "sectors" (i.e., faces of the towers) received a radio signal from the cellular telephone

                  described in Attachment A.

                  2.     To the extent that the information described in the previous paragraph

                  (hereinafter, "Location Information") is within the possession, custody, or control ofT-

                  Mobile, T-Mobile is required to disclose the Location Information to the government. In

                  addition, T-Mobile must furnish the government all information, facilities, and technical

                  assistance necessary to accomplish the collection of the Location Information

                  unobtrusively and with a minimum of interference with T-Mobile's services, including by

                  initiating a signal to determine the location of the Target Cell Phone on T-Mobile's

                  network or with such other reference points as may be reasonably available, and at such




            Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 14 of 15 PageID #: 18
      intervals and times directed by the government. The government shall compensate T-

     Mobile for reasonable expenses incurred in furnishing such facilities or assistance.

     3.      This warrant does not authorize the seizure of any tangible property. In approving

     this warrant, the Court finds reasonable necessity for the seizure of the Location

     Information. See 18 U.S.C. § 3103a(b)(2).




                                             2

Case 1:19-mj-00007-SKL Document 2 Filed 01/24/19 Page 15 of 15 PageID #: 19
